DETAILED ACTION
Claims 1-41 are pending. Claims 32-41 are new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
Applicant’s arguments with respect to claims 1-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-21 and 23-40 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cimpu et al. (US2019/0335336, Cimpu hereinafter).

As to claim 1: Cimpu discloses a method comprising: 
receiving input indicating presence of a pair of wireless stations including a first wireless station and a second wireless station in a network environment (see at least paragraph [0080] and Fig. 12, step S100, identifying two interfering CBSDs.); 
generating an adjacent channel interference value based on a determined amount of adjacent channel interference between the first wireless station and the second wireless station (see at least paragraph [0080] and Fig. 12, step S100, calculating an interference level, the calculation is based on whether two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel.); and 
assigning the adjacent channel interference value to the pair of wireless stations, the adjacent channel interference value indicating an estimate of adjacent channel interference between the first wireless station and the second wireless station (see at least paragraphs [0080], [0091]-[0092] and Fig. 12, at step S100, calculating an interference level, the calculation is based on whether two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel. Calculated interference level has to be assigned in order to perform the step S102. Interference level is calculated based on whether two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel based on assumption that 10 MHz channels is used.).
As to claim 2: Cimpu discloses the method as in claim 1. Cimpu further discloses wherein assignment of the adjacent channel interference value to the pair of wireless stations indicates that first communications over a first wireless channel by the first wireless station causes interference above a threshold value to the second wireless station communicating in a second wireless channel, the second wireless channel being adjacent in frequency to the first wireless channel (see at least paragraphs [0080], [0091]-[0092] and Fig. 12, at step S100, calculating an interference level, the calculation is based on whether two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel. Calculated interference level has to be assigned in order to perform the step S102. Interference level is calculated based on whether two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel based on assumption that 10 MHz channels is used.).
.
As to claim 3: Cimpu discloses the method as in claim 1. Cimpu further discloses further comprising: selecting allocation of wireless channels to the first wireless station and the second wireless station based on the adjacent channel interference value in response to detecting that the adjacent channel interference value is above a threshold value (see at least paragraph [0081], performing channel assignments based on the classification of interference connections based on calculated interference level.).

As to claim 4: Cimpu discloses the method as in claim 3. Cimpu further discloses further comprising: choosing a frequency spacing between the first wireless channel and the second wireless channel based on the adjacent channel interference value associated with the pair (see at least paragraph [0081], two channels assigned to the CBSDs 2 are alternate channels (i.e. channels with at least a guard band of fguard frequency gap between them).).

As to claim 5: Cimpu discloses the method as in claim 1. Cimpu further discloses further comprising: determining a frequency spacing value associated with the adjacent channel interference value (see at least paragraph [0081], two channels assigned to the CBSDs 2 are alternate channels (i.e. channels with at least a guard band of fguard frequency gap between them).); selecting a first wireless channel and a second wireless channel for allocation to the pair in response to detecting that the first wireless channel and the second wireless channel are spaced apart in frequency by more than the determined frequency spacing (see at least paragraphs [0044], [0048], [0083], the interference connection between the two interfering CBSDs is associated with a guard band greater than a predefined bandwidth.); and allocating the first wireless channel for use by the first wireless station and allocating the second wireless channel for use by the second wireless station (see at least paragraph [0081], two channels assigned to the CBSDs 2 are alternate channels.).

As to claim 6: Cimpu discloses the method as in claim 1. Cimpu further discloses further comprising: in response to knowing that the first wireless station and the second wireless station are frame-synchronized, calculating the amount of adjacent channel interference between the first wireless station and the second wireless station based on how many subframes and special subframe symbols of the first wireless station overlap with opposite duplex direction subframes and special subframe symbols of the second wireless station (see at least paragraph [0080] and Fig. 12, step S100, calculating an interference level, the calculation is based on whether two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel.).

As to claim 8: Cimpu discloses the method as in claim 1. Cimpu further discloses wherein the first wireless station and the second wireless station are members of a group of wireless stations in a wireless network environment, the method further comprising: assigning wireless channels to the multiple wireless stations along with supplemental wireless channels to accommodate frequency spacings amongst the wireless channels (see at least paragraph [0081], two channels assigned to the CBSDs 2 are alternate channels (i.e. channels with at least a guard band of fguard frequency gap between them).).

As to claim 9: Cimpu discloses the method as in claim 1. Cimpu further discloses wherein the first wireless station is a first mobile communication device and wherein the second wireless station is a second mobile communication device (see at least paragraph [0140] and Fig. 14, Two WDs are connected with CBSDs).

As to claim 10: Cimpu discloses the method as in claim 1. Cimpu further discloses wherein the first wireless station is a first wireless base station providing first mobile communication devices access to a remote network and wherein the second wireless station is a second wireless base station providing second mobile communication devices access to the remote network (see at least paragraph [0140] and Fig. 14, Two WDs are connected with CBSDs).

As to claim 11: Cimpu discloses the method as in claim 1. Cimpu further discloses wherein the adjacent channel interference value is based on a combination of: i) first adjacent channel interference caused by the first wireless station wirelessly transmitting while the second wireless station is wirelessly receiving, and ii) second adjacent channel interference caused by the second wireless station wirelessly transmitting while the first wireless station is wirelessly receiving (see at least paragraphs [0080], [0091]-[0092] and Fig. 12, two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel.).

As to claim 12: Cimpu discloses the method as in claim 11. Cimpu further discloses wherein the adjacent channel interference value is set to the greater of the first adjacent channel interference and the second adjacent channel interference (see at least paragraphs [0080], [0091]-[0092] and Fig. 12, two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel.).

As to claim 13: Cimpu discloses the method as in claim 1. Cimpu further discloses wherein the adjacent channel interference value is based on a combination of CBSD (Citizens Broadband radio Service Device) coordination and EUD (End User Device) coordination (see at least paragraphs [0080], [0091]-[0092] and Fig. 12, CBSDs).

As to claim 14: Cimpu discloses the method as in claim 13. Cimpu further discloses further comprising: determining the adjacent channel interference value based on channel usage during a test of determining the adjacent channel interference value (see at least paragraph [0080] and Fig. 12, step S100, calculating an interference level, the calculation is based on whether two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel.).

As to claim 15: Cimpu discloses the method as in claim 1. Cimpu further discloses further comprising: marking a relationship between the first wireless station and the second wireless station as being an edge susceptible to adjacent channel interference in response to detecting that the adjacent channel interference value is greater than a threshold value (see at least paragraph [0070], classifying an interference connection of multiple CBSDs 2 and performing at least one action based on the classification of the interference connection where the at least one action may help mitigate at least some of the interference between the CBSDs.).

As to claim 16: Cimpu discloses a system comprising: communication management hardware operable to: 
receive input indicating presence of a pair of wireless stations including a first wireless station and a second wireless station in a network environment (see at least paragraph [0080] and Fig. 12, step S100, two interfering CBSDs.); 
generate an adjacent channel interference value based on a determined amount of adjacent channel interference between the first wireless station and the second wireless station (see at least paragraph [0080] and Fig. 12, step S100, calculating an interference level, the calculation is based on whether two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel.); and 
assign the adjacent channel interference value to the pair of wireless stations, the adjacent channel interference value indicating an estimate of adjacent channel interference between the first wireless station and the second wireless station (see at least paragraphs [0080], [0091]-[0092] and Fig. 12, at step S100, calculating an interference level, the calculation is based on whether two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel. Calculated interference level has to be assigned in order to perform the step S102. Interference level is calculated based on whether two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel based on assumption that 10 MHz channels is used.).

As to claim 17: Cimpu discloses the method as in claim 16. Cimpu further discloses wherein assignment of the adjacent channel interference value to the pair of wireless stations indicates that first communications over a first wireless channel from the first wireless station causes wireless interference above a threshold value to the second wireless station in a second wireless channel, the second wireless channel being adjacent in frequency to the first wireless channel (see at least paragraphs [0080], [0091]-[0092] and Fig. 12, at step S100, calculating an interference level, the calculation is based on whether two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel. Calculated interference level has to be assigned in order to perform the step S102. Interference level is calculated based on whether two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel based on assumption that 10 MHz channels is used.).

As to claim 18: Cimpu discloses the system as in claim 16. Cimpu further discloses wherein the communication management resource is further operable to: select allocation of wireless channels to the first wireless station and the second wireless station based on the adjacent channel interference value (see at least paragraph [0081], performing channel assignments based on the classification of interference connections based on calculated interference level.).

As to claim 19: Cimpu discloses the system as in claim 18. Cimpu further discloses wherein the communication management resource is further operable to: choose a frequency spacing between the first wireless channel and the second wireless channel based on the adjacent channel interference value (see at least paragraph [0081], two channels assigned to the CBSDs 2 are alternate channels (i.e. channels with at least a guard band of fguard frequency gap between them).).

As to claim 20: Cimpu discloses the system as in claim 16. Cimpu further discloses wherein the communication management resource is further operable to: determine a frequency spacing value associated with the adjacent channel interference value (see at least paragraph [0081], two channels assigned to the CBSDs 2 are alternate channels (i.e. channels with at least a guard band of fguard frequency gap between them).); select a first wireless channel and a second wireless channel in response to detecting that the first wireless channel and the second wireless channel are spaced apart by more than the determined frequency spacing (see at least paragraphs [0044], [0048], [0083], the interference connection between the two interfering CBSDs is associated with a guard band greater than a predefined bandwidth.); and allocate the first wireless channel for use by the first wireless station; and allocate the second wireless channel for use by the second wireless station (see at least paragraph [0081], two channels assigned to the CBSDs 2 are alternate channels.).

As to claim 21: Cimpu discloses the system as in claim 16. Cimpu further discloses wherein the communication management resource is further operable to: in response to detecting that the first wireless station and the second wireless station are frame-synchronized, calculate the amount of adjacent channel interference between the first wireless station and the second wireless station based on a magnitude of subframes and special subframe symbols from the first wireless station that overlap with opposite duplex direction subframes and special subframe symbols of the second wireless station (see at least paragraph [0080] and Fig. 12, step S100, calculating an interference level, the calculation is based on whether two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel.).

As to claim 23: Cimpu discloses the system as in claim 16. Cimpu further discloses wherein the first wireless station and the second wireless station are members of a group of wireless stations in a wireless network environment; and wherein the communication management resource is further operable to: assign channels to the multiple wireless stations along with supplemental wireless channels to accommodate frequency spacings amongst the wireless channels (see at least paragraph [0081], two channels assigned to the CBSDs 2 are alternate channels (i.e. channels with at least a guard band of fguard frequency gap between them).).

As to claim 24: Cimpu discloses the system as in claim 16. Cimpu further discloses wherein the first wireless station is a first mobile communication device and wherein the second wireless station is a second mobile communication device (see at least paragraph [0140] and Fig. 14, Two WDs are connected with CBSDs).

As to claim 25: Cimpu discloses the system as in claim 16. Cimpu further discloses wherein the first wireless station is a first wireless base station providing first mobile communication devices access to a remote network and wherein the second wireless station is a second wireless base station providing second mobile communication devices access to the remote network (see at least paragraph [0140] and Fig. 14, Two WDs are connected with CBSDs).

As to claim 26: Cimpu discloses the system as in claim 16. Cimpu further discloses wherein the adjacent channel interference value is based on a combination of: i) first adjacent channel interference caused by the first wireless station wirelessly transmitting while the second wireless station is wirelessly receiving, and ii) second adjacent channel interference caused by the second wireless station wirelessly transmitting while the first wireless station is wirelessly receiving (see at least paragraphs [0080], [0091]-[0092] and Fig. 12, two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel.).

As to claim 27: Cimpu discloses the system as in claim 26. Cimpu further discloses wherein the adjacent channel interference value is set to the greater of the first adjacent channel interference and the second adjacent channel interference (see at least paragraphs [0080], [0091]-[0092] and Fig. 12, two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel.).

As to claim 28: Cimpu discloses the system as in claim 16. Cimpu further discloses wherein the adjacent channel interference value is based on a combination of CBSD (Citizens Broadband radio Service Device) coordination and EUD (End User Device) coordination (see at least paragraphs [0080], [0091]-[0092] and Fig. 12, CBSDs).

As to claim 29: Cimpu discloses the system as in claim 28. Cimpu further discloses wherein the communication management resource is further operable to: determine the adjacent channel interference value based on channel usage during a test of generating the adjacent channel interference value (see at least paragraph [0080] and Fig. 12, step S100, calculating an interference level, the calculation is based on whether two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel.).

As to claim 30: Cimpu discloses the system as in claim 16. Cimpu further discloses wherein the communication management resource is further operable to: mark a relationship between the first wireless station and the second wireless station as being an edge susceptible to adjacent channel interference in response to detecting that the adjacent channel interference value is greater than a threshold value (see at least paragraph [0070], classifying an interference connection of multiple CBSDs 2 and performing at least one action based on the classification of the interference connection where the at least one action may help mitigate at least some of the interference between the CBSDs.).

As to claim 31: Cimpu discloses computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor hardware to: receive input indicating presence of a pair of wireless stations including a first wireless station and a second wireless station in a network environment (see at least paragraph [0080] and Fig. 12, step S100, two interfering CBSDs.); 
generate an adjacent channel interference value based on a determined amount of adjacent channel interference between the first wireless station and the second wireless station (see at least paragraph [0080] and Fig. 12, step S100, calculating an interference level, the calculation is based on whether two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel.); and 
assign the adjacent channel interference value to the pair of wireless stations, the adjacent channel interference value indicating an estimate of adjacent channel interference between the first wireless station and the second wireless station (see at least paragraphs [0080], [0091]-[0092] and Fig. 12, at step S100, calculating an interference level, the calculation is based on whether two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel. Calculated interference level has to be assigned in order to perform the step S102. Interference level is calculated based on whether two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel based on assumption that 10 MHz channels is used.).

As to claim 32: Cimpu discloses the method as in claim 1. Cimpu further discloses further comprising: determining a frequency spacing value based on the adjacent channel interference value (see at least paragraph [0081], two channels assigned to the CBSDs 2 are alternate channels (i.e. channels with at least a guard band of fguard frequency gap between them).); and selecting a first wireless channel and a second wireless channel for allocation to the pair of wireless stations, the first wireless channel and the second wireless channel being spaced apart in frequency by the determined frequency spacing value (see at least paragraphs [0044], [0048], [0083], the interference connection between the two interfering CBSDs is associated with a guard band greater than a predefined bandwidth.).

As to claim 33: Cimpu discloses the method as in claim 32. Cimpu further discloses further comprising: providing notification of the first wireless channel for use by the first wireless station; and providing notification of the second wireless channel for use by the second wireless station (see at least paragraph [0081], performing channel assignments based on the classification of interference connections based on calculated interference level.).

As to claim 34: Cimpu discloses the method as in claim 1. Cimpu further discloses further comprising: producing the adjacent channel interference value based at least in part on how many uplink subframes associated with the first wireless station overlap with downlink subframes associated with the second wireless station (see at least paragraph [0080] and Fig. 12, step S100, calculating an interference level, the calculation is based on whether two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel.).

As to claim 35: Cimpu discloses the method as in claim 34. Cimpu further discloses wherein communications to/from the first wireless station and the second wireless station are frame synchronized with respect to a common time-division duplex configuration implemented by both the first wireless station and the second wireless station, the common time-division duplex configuration supporting the uplink subframes and the downlink subframes (see at least paragraph [0025], time division duplex (TDD) devices operating in CBRS band).

As to claim 36: Cimpu discloses the method as in claim 1. Cimpu further discloses further comprising: producing the adjacent channel interference value to indicate a degree to which the first wireless station and the second wireless station are susceptible to adjacent channel interference with respect to each other (see at least paragraph [0070], classifying an interference connection of multiple CBSDs 2 and performing at least one action based on the classification of the interference connection where the at least one action may help mitigate at least some of the interference between the CBSDs.).

As to claim 37: Cimpu discloses the method as in claim 36. Cimpu further discloses further comprising: determining a frequency spacing value based on the adjacent channel interference value; and utilizing the frequency spacing value as a basis to select a first wireless channel and a second wireless channel for allocation to the pair of wireless stations (see at least paragraph [0081], two channels assigned to the CBSDs 2 are alternate channels (i.e. channels with at least a guard band of fguard frequency gap between them).).

As to claim 38: Cimpu discloses the method as in claim 1. Cimpu further discloses further comprising: implementing a frequency spacing between a first wireless channel assigned to the first wireless station and a second wireless channel assigned to the second wireless station based on different service providers supporting the first wireless station and the second wireless station (see at least paragraph [0081], two channels assigned to the CBSDs 2 are alternate channels (i.e. channels with at least a guard band of fguard frequency gap between them).).

As to claim 39: Cimpu discloses the method as in claim 1. Cimpu further discloses wherein generating the adjacent channel interference value includes: producing the adjacent channel interference value based on a scale factor, a magnitude of the scale factor depending on an overlap of transmission frames associated with the first wireless station and the second wireless station (see at least paragraph [0080] and Fig. 12, step S100, calculating an interference level, the calculation is based on whether two interfering CBSDs are operating in one of alternate channels, adjacent channels and the same channel.).

As to claim 40: Cimpu discloses the method as in claim 1. Cimpu further discloses further comprising: receiving location information indicating a location of the first wireless station and a location of the second wireless station; and utilizing the location information to derive the adjacent channel interference value (see at least paragraphs [0010]-[0011], provide their location information among other registration parameters to the SAS.) .

Allowable Subject Matter
Claims 7, 22 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gorokhov et al. (US20110086663) discloses Selective Transmission of Power Decision Pilot in a Wireless Communication System.
Raghavan et al. (US20210258133) discloses Slot Format Indicator (SFI) And Beam Information Exchange in A Dynamic Time Division Duplex (TDD) Scheme with Carrier Aggregation Across Millimeter Wave Bands.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464